ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Cazadores Construction, LLC                  )      ASBCA No. 61511
                                             )
Under Contract No. FA4661-14-C-0012          )

APPEARANCES FOR THE APPELLANT:                      Johnathan M. Bailey, Esq.
                                                    Kristin E. Zachman, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Caryl A. Potter, Esq.
                                                    Isabelle P. Cutting, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 April 2018



                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61511, Appeal of Cazadores Construction, LLC,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals